Citation Nr: 1208139	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial, compensable rating for left ear hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel
INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2005 rating decision in which the RO, inter alia, granted service connection and assigned an initial, 0 percent (noncompensable) rating for left ear hearing loss, effective December 22, 2004.  The Veteran filed a notice of disagreement (NOD) in September 2005 with regard to the initial rating assigned for left ear hearing loss, and the RO issued a statement of the case (SOC) in February 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2006.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for left ear hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In August 2008, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In October 2008, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing some of the requested action, the RO continued to deny the claim (as reflected in a December 2009 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In February 2010, the Board denied entitlement to an initial, compensable rating for left ear hearing loss, on a schedular basis, and remanded the matter of entitlement to an initial, compensable rating for left ear hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, for additional development.  After accomplishing some of the requested action, the RO continued to deny the claim (as reflected in September 2011 and December 2011 SSOCs), and returned this matter to the Board for further appellate consideration.

Unfortunately, for the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the matter remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As discussed in prior Board remands, the Veteran asserts that the rating schedule does not adequately assess the impact his left ear hearing loss has on his employment and daily life.  In this regard, he states that he has difficulty hearing conversations and that his left ear hearing loss negatively impacts his employment, particularly during meetings and interviews, and while driving.  Furthermore, in his NOD, the Veteran indicated that his hearing loss is exclusively within the range for normal human speech and, as such, traditional hearing aids are relatively ineffective.  Further, a September 2005 private audiological report contains an opinion that "[t]he amount of difficulty experienced from this type of hearing loss is underestimated by the hearing thresholds on the audiogram."  The Board has interpreted these statements and medical opinion as raising the matter of extra-schedular consideration.  See 38 C.F.R. § 3.321(b) (2011).

A determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.

In February 2010, the Board remanded the matter on appeal to obtain further medical opinion regarding the functional effects of the Veteran's left ear hearing loss, to include the impact on his employability.  The Board specifically directed the RO to request a supplemental opinion from the examiner who conducted the November 2009 VA audiological examination.  If, however, the November 2009 examiner was unavailable or the requested opinion could not be provided without an examination of the Veteran, the RO was directed to arrange for the Veteran to undergo further examination.  

The record reflects that the AMC returned the Veteran's claims file to the VA Medical Center (VAMC) in Augusta, Georgia for the requested opinion.  However, review of the June 2010 medical opinion reveals that it was provided by an audiologist other than the examiner who conducted the November 2009 VA examination.  Pertinent to the current remand, there is no discussion in the June 2010 opinion as to why an examination of the Veteran was deemed unnecessary to provide the requested opinion.  Additionally, the opinion itself does not address the functional effects of the Veteran's left ear hearing loss on his specific work circumstances (i.e., working in an office environment as a state Medicaid reviewer) or the Veteran's assertions that hearing aids are ineffective in correcting his speech discrimination problems.  Finally, the reviewing audiologist did not discuss any of the lay or medical evidence pertinent to the Veteran's claim for an extra-schedular rating; rather, her focus was on his military audiograms (which are not necessarily indicative of the severity of his current left ear hearing loss disability).  

In April 2011, the AMC returned the Veteran's claims file to the Augusta VAMC on the basis that the June 2010 opinion was inadequate because it did not provide a rationale for the opinions given.  Thereafter, in May 2011, the audiologist who conducted the November 2009 VA examination submitted an addendum to her prior examination report in which she provided a medical opinion regarding the etiology of the Veteran's left ear hearing loss.  No comment was made regarding the functional effect(s) of the Veteran's current left ear hearing loss, including any impact on employability.  No further examinations or opinions were requested after receipt of the May 2011 addendum to the November 2009 VA examination report.  

In light of the above circumstances, the Board finds that there has not been substantial compliance with its February 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the June 2010 medical opinion is insufficient for the reasons previously discussed-i.e., it failed to indicate why no examination was necessary; the examiner did not discuss any evidence pertaining to the current severity of the Veteran's left ear hearing loss; and the opinion did not focus on the effects specific to the Veteran's employment circumstances.  Similarly, the May 2011 addendum is insufficient in that it completely fails to address the opinion requested by the Board.  

To ensure that an adequate opinion is provided, the RO should arrange for the Veteran to undergo VA examination (preferably by an ENT physician), at a VA medical facility, to obtain a medical opinion regarding the functional effects of the Veteran's left ear hearing loss, to include any impact on his employability.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in a denial of the claim for a higher initial rating on an extra-schedular basis (as the original claim will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim should include consideration of whether 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for an initial, compensable rating for left ear hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received are associated with the claims file, the RO should arrange for the Veteran to undergo VA examination (preferably, by an ENT physician), at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

Based on consideration of any testing results and the Veteran's documented history and assertions, the examiner should describe the functional effects caused by the Veteran's left ear hearing loss, to include the impact on his employment.

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's assertions that he has difficulty hearing conversations and that his left ear hearing loss negatively impacts his employment, particularly during meetings and interviews, and while driving.  The examiner should also address the Veteran's contention that his hearing loss is exclusively within the range for normal human speech and that traditional hearing aids are therefore relatively ineffective, as well as the September 2005 private audiologist opinion that "[t]he amount of difficulty experienced from this type of hearing loss is underestimated by the hearing thresholds on the audiogram."  

The examiner(s) should set forth all testing results and examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for an initial, compensable rating for left ear hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, in light of all pertinent evidence and legal authority.  The RO's adjudication of the claim should include consideration of whether staged rating, pursuant to Fenderson (cited above), is appropriate.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 











action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

